Citation Nr: 1706860	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to helpless child benefits on behalf of the Veteran's son, D.D., on the basis of permanent incapacity for self-support before he attained the age of 18.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attended a hearing before the undersigned in November 2016.  A transcript of this hearing is in the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran states that her son D.D. is entitled to VA benefits because he is a helpless child who became permanently incapable of self-support prior to reaching the age of 18.  D.D. was born in July 1980 and reached the age of 18 in July 1998.

The Veteran states that D.D.'s disability manifested in approximately 1985, when D.D. was five years old.  According to the Veteran, D.D. was "hyperactive and inattentive in school" at this time.  A private psychiatrist diagnosed D.D. with attention-deficit/hyperactivity disorder (ADHD) that same year.  

At age eight, D.D. was sent to Popular Springs Hospital for treatment of his mental and behavioral issues.  

Approximately one year later, D.D. was sent to Charter Westbrook Hospital for treatment of the same issues.  An incomplete September 1989 private treatment record from this facility indicates that D.D. participated in individual therapy "five to six times per week," along with weekly family therapy.  This record also indicates that D.D. engaged in a "behavioral modification program which involved limit setting and consequences as well as rewards for positive and appropriate behavior," and notes that D.D. "had quite a history of acting out [and] oppositional behavior at home."

At age eleven, in or about 1991, D.D. was sent to DePaul Hospital for approximately five months, before returning to Charter Westbrook Hospital.  D.D. enrolled in a public school in Prince George's County in or about January 1992.  
According to a letter authored by the Veteran's spouse, school officials began to call the Veteran and her spouse daily regarding D.D.'s issues.  In or about May 1992, Prince George's County enrolled D.D. in a "special school" in order to mitigate D.D.'s mental health and behavior issues.  

A December 1992 Individualized Educational Plan provided by Prince George's County describes D.D. as "emotionally disturbed."  A February 1993 Report of Psychological Evaluation provided by Prince George's County noted that D.D.'s "behaviors are inappropriate and at the foundation of the behaviors is a personality that is severely disturbed."  Moreover, the report described D.D. as "a young man who is having extreme difficulties adjusting to societal rules, who is experiencing delinquent behaviors and who acts extremely impulsively."  The report opined that "[D.D] could be experiencing the early symptoms of a neuroses/schizoid personality disorder," and recommended that D.D. be paced in a "highly structured special education placement[.]"

At age 13, in or about June 1994, D.D. was sent to Central State Hospital.  Months later, D.D. was transferred to the Residential Treatment Center of Richmond.  A January 1995 Discharge Summary describes D.D. as possibly suffering from paranoid ideations, and noted that D.D. engaged in threatening and violent behavior toward staff and fellow patients.  The report added that D.D. suffered six acute care hospitalizations in addition to those described above, and recorded that D.D. was prescribed several medications for his mental and behavioral issues.  As part of this report, D.D. was assigned a Global Assessment of Functioning (GAF) score of 42, correlating to serious symptoms of mental illness (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The author of the report also recorded D.D. as suffering from atypical psychosis, ADHD, and mixed specific developmental disorder.  

According to the Veteran, D.D. was not hospitalized between 1995 and 1998, as "it was nearly impossible to get him to participate in treatments."  According to the record, D.D. returned to public school in Prince George's County.  

A March 1996 psychological evaluation provided by Prince George's County Public Schools Special Education Services opined that D.D. "presents as an angry and depressed adolescent who has neither the insights nor the internal controls to deal with his feeling and desires.  It seems prudent to impose external controls (e.g., a behavior modification program) consistently, in school and at home, to help [D.D.] maintain some dominion over these strong impulses.  The prognosis for counseling, especially 'insight therapy,' is poor."  

In or about that same year, D.D. suffered from an injury that left him with "very poor" vision in his left eye. 

The record indicates that D.D. worked at a pizza restaurant prior to turning 18 years old, but it is unclear how long this employment lasted.  D.D. gained his high school diploma at age 21.  The Veteran states that D.D. has not been able to support himself since he was released from a correctional facility in or about 2008, after serving roughly five years.  

A 2008 private psychological evaluation stated that the results of psychological testing revealed that D.D. fit the profile for "individuals who display unreliability, self-centered contempt for social conventions, irritability, lack of empathy, sense of being victimized, indifference to the welfare of others, low frustration tolerance, and risk for substance abuse."  The author of the report assigned D.D. a GAF score of 55, correlating to moderate symptoms of mental illness (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  The report concluded that D.D.'s "[o]ngoing classification as an adult dependent with severe psychological disability is warranted for the purpose of insurance coverage."

D.D. currently works at a church where the Veteran's spouse is a deacon, for approximately $250 per month.  The record indicates that D.D. also receives disability benefits from the Social Security Administration, which he began receiving in 2001. 

The Veteran states that her spouse enrolled in a survivor benefit plan following his retirement from the U.S. military, and that, as part of obtaining coverage through this program, the Defense Finance and Accounting Service (DFAS) determined that D.D. was a child incapable of self-support due to a physical or mental disability existing prior to D.D.'s 18th birthday.

For entitlement to helpless child benefits, it must be shown that the claimed helpless child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  See 38 C.F.R. § 3.356.  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a), 3.356.

Further development is necessary prior to final adjudication of this case.  It does not appear that VA has attempted to secure D.D.'s private treatment records.  According to the Veteran, only Poplar Springs Hospital and Central State Hospital are still in existence.  The Veteran has also indicated that D.D. was treated by Dr. Wesley Carter and Dr. Charlene Jonson from approximately 1989 to 1992.  VA has a duty to seek these records.  See 38 U.S.C.A. § 5103A.

The record also indicates that VA has not attempted to obtain D.D.'s medical records as a dependent of members of the U.S. military, which are likely held by the National Personnel Records Center (NPRC), hast not attempted to obtain DFAS records related to the Veteran's spouse's survivor benefit plan, and has not attempted to obtain D.D.'s records from Prince George's County.  VA has a duty to seek these records as well.  See 38 U.S.C.A. § 5103A.

Moreover, the Board finds that D.D. should be provided with a social and industrial survey to determine whether his mental and behavior issues rendered him incapable of self-support as of his 18th birthday in July 1998.  See 38 U.S.C.A. § 5103A(d) and (g) (West 2015); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:


1.  After securing the necessary authorizations, obtain D.D.'s medical records as a dependent of members of the U.S. military from the NPRC (or any other place they may be held) and D.D.'s private medical records from Popular Spring Hospital, Central State Hospital, Dr. Wesley Carter, and Dr. Charlene Jonson.  The AOJ should also obtain any records related to D.D. (both medical and non-medical) held by Prince George's County Public Schools.  If such records are unavailable, the claims file must be clearly documented to that effect and the Appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Attempt to obtain, through official sources, records provided by the Veteran, or her spouse, to DFAS for the purpose of acquiring a survivor benefit plan on the basis of D.D. being incapable of self-support due to a physical or mental disability that existed prior to his 18th birthday.

3.  Only after the above-requested development has been completed, arrange for a review of the entire claims file by a person of appropriate expertise assigned to conduct a social and industrial survey of D.D.  After review of the complete claims file, the examiner should interview and examine D.D. in his respective environment.  The necessity of any testing is left to the examiner's discretion.  The examiner should then answer the following inquiries:

a.  The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that D.D. (the Veteran's son) was permanently incapable of self-support due to mental or physical incapacity as of his 18th birthday in July 1998.  

In answering the above, the examiner is asked to consider: (1) D.D.'s ability to perform self-care functions, and ordinary tasks expected, (2) D.D.'s medical history (including any functional limitations), (3) D.D.'s social history, (4) D.D.'s education (length and learning ability), and (5) D.D.'s employment history.  

b.  If it is determined that D.D. was capable of self-support at the time of his 18th birthday, the examiner should identify the evidence that supports that conclusion, and discuss his industrial and employment capabilities.

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought on appeal remains denied, the Appellant and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






